. PROB35                                                                               Report and Order Tenninating Supervision
  (Reg 3/93)                                                                                    ·Prior to Original Expiration Date



                                        UNITED STATES DISTRICT COURT
                                                     FOR THE
                                       EASTERN DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA

                            v.                                         Crim. No. 4:10-CR-67-lD

 MALIK OTHMAN MOYE

         On July 13, 2018, the above named was released from prison and commenced a term of supervised
 release for a period of 60 months. The offender has complied with the rules and regulations of supervised ·
 release and is no longer in need of supervision.. It is accordingly recommended that the offender be
 discharged from supervision.

                                                             I declare under penalty of perjury that the foregoing
                                                             is true and correct.


                                                                /s/ Van R. Freeman, Jr.
                                                                Van R. Freeman, Jr.
                                                                Deputy Chief U.S. Probation Officer ·
                                                            ·. 150 Rowan Street Suite U0
                                                                Fayetteville; NC 28301
                                                                Phone: 910-354-2542
                                                              · Executed On: July 23, 2021


                                                  ORDER OF COURT

        Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
 the proceedings in the case be terminated.

               Dated this        1.8     day of   :rv':_j              , 2021.



                                                                   d      · J\n,10<'."
                                                                     i\mes C. Dever ill .
                                                                     U.S .. District Judge .




                     Case 4:10-cr-00067-D Document 42 Filed 07/26/21 Page 1 of 1
